Citation Nr: 1144640	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-01 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to an initial compensable disability rating for right shoulder condition/partial tear.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 2004 to August 2008.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran indicated on her January 2010 VA Form 9 that she wished to testify at a Board hearing.  A Travel Board hearing was scheduled for April 2010 and the Veteran was provided notice of this hearing in March 2010.  However, the Veteran failed to report to the scheduled hearing and failed to explain her absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records show complaints of right shoulder pain beginning in approximately May 2007 and a May 2008 record shows an impression of partial tear supraspinatus, right shoulder rotator cuff.  Service treatment records also show complaints of bilateral knee pain.  Specifically in the Veteran's July 2008 report of medical history she reported "yes" to "impaired use of arms, legs, hands, or feet," "swollen or painful joints," and "knee trouble."  She also wrote that she experienced "pain in knee, knee gives out" and wrote "My knees give out on me once in a while, mostly when I am jumping/running."  

Immediately upon separation in August 2008 the Veteran submitted a claim for service connection for several disorders to include a right shoulder disorder and a bilateral knee disorder.  In connection with this claim the Veteran was scheduled for a VA examination in New York in September 2008.  However, this examination was cancelled because the Veteran had recently moved to Connecticut and wanted to be rescheduled for a VA examination in Connecticut.  An examination was rescheduled in Connecticut for March 2009.  It appears that the Veteran reported for the scheduled VA examination in March 2009 but did not undergo an examination at that time.  Specifically, March 2009 correspondence shows that the Veteran arrived for her scheduled appointment but became irate when the examination was delayed due to an emergency medical situation.  According to this correspondence the Veteran indicated that she had already been examined in New York and did not want a new examination.  

By rating decision dated in April 2009 the RO granted service connection for right shoulder condition/partial tear as there was evidence of this injury in the Veteran's service treatment records but assigned a noncompensable disability rating as there was no medical evidence to base a rating of this disability since the Veteran had failed to report to a VA examination.  The RO also denied service connection for a bilateral knee disorder, finding that there was no evidence of a current bilateral knee disorder since the Veteran had failed to report to a VA examination.  

In the Veteran's June 2009 notice of disagreement she wrote that there was some confusion about the rescheduled March 2009 VA examination and that the VA doctor at that time told her that an examination had already been performed.  She reiterated this argument in her January 2010 VA Form 9.  

Given the apparent confusion on what transpired during the March 2009 rescheduled VA scheduled examination, on remand the Veteran should scheduled for another VA examination to determine the current severity of her service-connected right shoulder condition/partial tear and the nature and etiology of the claimed bilateral knee disorder.  38 C.F.R. § 3.159(c)(4); See Horowitz v. Brown, 5 Vet. App. 217, 222 (1993).  Medical expertise informed by full review of the history and appropriate testing and examination is required.
  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected right shoulder condition/partial tear and the nature and etiology of the claimed bilateral knee disorder.  The claims file must be made available to the examiner for review.  

Based on the examination and review of the record, the examiner is requested to express an opinion as to the following:  

(a) Does the Veteran currently have a bilateral knee disorder?

(b) If so, is it at least as likely as not (50 percent or higher degree of probability) that any current bilateral knee disorder is related to the Veteran's military service, to include her complaints of knee pain upon separation examination in July 2008?        

Complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

2.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claim.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and her representative.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


